Citation Nr: 1433287	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-41 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. C.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  

In June 2014, the appellant testified at personal hearing held at the San Diego RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he served from 1943 to 1945 with the ROTC Hunters Guerilla DI Company.  Information received from the appellant was previously forwarded to the service department.  In a November 2009 statement, the National Personnel Records Center (NPRC) indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

At the June 2014 hearing, the appellant submitted new evidence at the hearing regarding his claimed service.  The evidence included lay statements from others who claimed to have served with the appellant in the ROTC Hunters Guerilla Company and a copy of a United States Treasury check for "VA Comp[ensation] for Feb[ruary]" issued to J. B., who had also attested in a September 2010 Joint Affidavit to serving with the appellant in the "45th Hunters ROTC Regiment."

The AOJ should submit the new evidence received in June 2014 along with evidence previously received to the NPRC to attempt to verify the appellant's alleged period of qualifying service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to secure service department verification of the appellant's claimed service with the recognized guerrillas in the service of the United States Armed Forces during World War II using all the descriptive information previously submitted by the appellant along with the newly submitted evidence.  In connection with this request, the AOJ should provide the service department copies of all relevant records in the claims file.

2.  The AOJ should readjudicate the claim.  If 
the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



